Appellant.—Order unanimously affirmed, without costs. Hemorandum: Since the decree df divorce rendered by Supreme Court did not proscribe- the exercise of jurisdiction by Family Court, the latter court had authority to entertain the application for enforcement and modification of the support provision of the decree (Family Ct. Act, § 461, subd. [b]; § 466, subd. [c]; Desroches v. Desroches, 23 A D 2d 903). The proof before it, showing that appellant had incurred obligations for non-necessities since his remarriage, fully justified the court’s refusal to reduce the already minimal support provisions for the children of his first marriage. (Appeal from order of Wayne County Family Court directing payments for support and counsel fees.) Present—Del Vecchio, J. P., Witmer, Gabrielli, Houle and Cardamone, JJ.